DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species D in the reply filed on 6/3/2022 is acknowledged. The traversal is on the ground(s) that the subject matter of the distinct species are so close that no search burden is present.  This is not found persuasive because a search for the distinct species would require employing different search queries (search of species C, for instance, would require a search for “system power device” and its synonyms); and the prior art applicable to one invention would not likely be applicable to another invention (a reference teaching a storage device connected only to a respective power device would not necessarily teach a storage device also connected to a power source). 
The requirement is still deemed proper and is therefore made FINAL.
Applicant has not elected a species from distinct species A-C. However, in the interest of compact prosecution, as the claims as currently written are generic to those species, the election will be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, 11-13, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated JP2021035181A to Kimura (machine translation relied upon herein).
Regarding claims 1-5, 7, and 9, Kimura teaches an apparatus comprising
at least one power source 2a (Figs. 1, 3, described under “Embodiment 1” on p. 2 of the translation)
at least one power device 22 electrically connected to the at least one power source (bottom half of p. 4)
wherein the at least one power device 22 includes at least one heating element 22
wherein the at least one heating element 22 is thermally coupled to a surface of the at least one power source 2a (Figs. 8, 9, bottom of p. 8 through middle p. 9).
Per claim 2, Kimura teaches the limitations of claim 1. Kimura teaches that the at least one power source 2a is a photovoltaic (PV) generator (Ibid.).
Per claim 3, Kimura teaches the limitations of claim 1. Kimura teaches that the at least one power device 22 receives power from a power converter 3a (Ibid.). It is within the broadest reasonable interpretation to interpret the power device to be both heating element 22 and power converter 3a. As such, Kimura teaches a power device that comprises a power converter.
Per claim 4, Kimura teaches the limitations of claim 1. The at least one heating element 22 is a diode (Ibid.).
Per claim 5, Kimura teaches the limitations of claim 1. The at least one heating element 22 is thermally coupled to an upper portion of the surface (as illustrated in Figs. 8, 9, snow slides off the sky-facing surface of 2a when the heating element is engaged).
Per claim 7, Kimura teaches the limitations of claim 1. The at least one power device 22 is configured to receive power from at least one external power source 5 (“power system” in cited text).
Per claim 9, Kimura teaches the limitations of claim 7. The at least one power device 22 is a first power device, the at least one power source 2a is a first power source, the at least one external power source 5 is a second power source electrically connected to a second power device 3a, and the first power device is connected via the second power device to the second power source (Ibid.).
Regarding claims 11-13, 16, 17, and 19, Kimura teaches an apparatus comprising
at least one photovoltaic (PV) power source 2a (Figs. 1, 3, described under “Embodiment 1” on p. 2 of the translation)
at least one power device 3a electrically connected to the at least one PV power source 2a 
wherein the at least one power device 3a is configured to operate in a first mode of operation in which the at least one power device provides an input current to the at least one PV power source (“snow melting operation” described in text)
wherein the at least one power device 3a is further configured to receive power from at least one external power source 5 that is different from the at least one PV power source 2a.
Per claim 12, Kimura teaches the limitations of claim 11. The apparatus further comprises one or more sensors 7 configured to determine one or more parameters related to the at least one PV power source 2a (middle p. 5 of translation).
Per claim 13, Kimura teaches the limitations of claim 12. The apparatus further comprises one or more controllers 32 configured to control the at least one power device 3a in response to the one or more parameters (top p. 6).
Per claim 16, Kimura teaches the limitations of claim 11. The at least one power device is configured to induce the input current through a plurality of PV cells in the at least one PV power source 2a (see “Description” on p. 1 of translation; top p. 3: “the solar cell provided inside generates heat by the direct current supplied from the power conditioner”).
Per claim 17, Kimura teaches the limitations of claim 11. The at least one power device 3a is a bi-directional power device configured to operate in a second mode of operation in which the at least one power device receives current from the at least one PV power source (see description of “power generation operation” on bottom of p. 4 through top of p. 5).
Per claim 19, Kimura teaches the limitations of claim 11. The at least one PV power source 2a is configured to operate as a heating element that raises a temperature of a surface of the PV power source in response to the at least one power device 3a operating in the first mode of operation, wherein the temperature is sufficient to melt snow (top p. 3, for instance).
Regarding claim 20, Kimura teaches a system comprising
a plurality of photovoltaic (PV) power sources 2a, 2b, 2c, each PV power source having a plurality of power source terminals (exemplary terminals illustrated as circles connected to wires 6 in Fig. 3; Fig. 1, described under “Embodiment 1” starting on p. 2 of the translation)
a plurality of power devices 3a/22, each power device of the plurality of power devices being electrically connected to a respective PV power source of the plurality of PV power sources 2a, 2b, 2c (the terminals of device 22 is equipotential with the terminals of “power generation means” 21 in Fig. 3; middle of p. 3 of translation; bottom half of p. 4)
wherein each power device 3a/22 of the plurality of power devices comprises a bi-directional power converter 3a included a plurality of power device terminals (wires 6 connect to the terminals of device 3a; the power device 3a can convert DC to AC and AC to DC, as described at least on p. 2-3).
The claim language that the power devices operate in a first mode of operation and a second mode of operation are intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115.
Each power device 3a/22 is capable of being configured to operate in a first mode of operation where the bi-directional power converter 3a converts a lesser voltage provided across the plurality of power device terminals of the bi-directional power converter (bottom of p. 4: “the determination means 34 determines whether or not the voltage value detected by the voltage/current detection means 33 exceeds 10% of the nominal open circuit voltage value of the solar cell module 2a”; “When the determination means 34 determines that the voltage value detected by the voltage/current detection means 33 is 10% or less of the nominal open circuit voltage value of the solar cell module 2a, the determination means 34 determines that the solar cell module 2a is not generating power.”) to a greater voltage across the plurality of power source terminals across the respective PV power source to induce a current through the PV power source (top p. 5: “the determination means 34 determines that the power conditioner 3a should perform an operation for melting snow. In that case, the switch 39 and the interconnection relay 42 are closed, and the power conversion means 31 converts the AC power supplied from the power system 5 into DC power and supplies the DC power obtained by the conversion to the solar cell module 2a”), the greater voltage having a value that is greater than the lesser voltage (top p. 3: “The power conversion means 31 has a converter circuit 35 having a function of increasing the voltage and a function of decreasing the voltage.”).
Further, each power device is capable of being configured to operate in a second mode of operation where the bi-directional power converter 3a converts power from the PV source across the plurality of power source terminals and provides the converter power across the plurality of power device terminals of the bi-directional power converter (see description of “power generation operation” on bottom of p. 4 through top of p. 5).

Claim(s) 1, 2, 5, 7, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2010/0275968 to Kaiser.
	Regarding claims 1, 2, 5, 7, and 10, Kaiser teaches an apparatus comprising
at least one power source (“PV PANEL” of Fig. 1, element 72/74 of Fig. 2, 82 of Fig. 3, ¶0033)
at least one power device (76/78 in Fig. 2, 84/86 in Fig. 3, ¶0034-0036, ¶0041, 0042)
wherein the at least one power device includes at least one heating element (84/86)
wherein the at least one heating element is thermally coupled to a surface of the at least one power source (Figs. 7, 8, ¶0039, 0040).
Per claim 2, Kaiser teaches the limitations of claim 1. The at least one power source is a photovoltaic (PV) generator (Ibid.).
Per claim 5, Kaiser teaches the limitations of claim 1. The at least one heating element is thermally coupled to an upper portion of the surface (the boundary layer described in Figs. 7, 8, ¶0040 is adjacent the upper portion of the surface of the power source). 
Per claim 7, Kaiser teaches the limitations of claim 1. The power device is configured to receive power from at least one external power source 34 (¶0048).
Per claim 10, Kaiser teaches the limitations of claim 1. Each panel 30 described in Figs. 4-6, ¶0037, is described as comprising a corresponding power device 76/78, 84/86 shown in Figs. 2, 3, ¶0041, 0042. The embodiment of Fig. 11 describe a plurality of panels 230 connected in series, each panel having a similar corresponding power device (¶0050). Therefore the embodiment of Fig. 11 comprises a plurality of power devices connected in series, the plurality of power devices comprising the at least one power device. 
Regarding claims 11-14, Kaiser teaches an apparatus comprising
at least one photovoltaic (PV) power source (“PV PANEL” of Fig. 1, element 72/74 of Fig. 2, 82 of Fig. 3, ¶0033)
at least one power device (76/78 in Fig. 2, 84/86 in Fig. 3) electrically connected to the at least one PV power source (¶0034-0036, ¶0041, 0042)
wherein the at least one power device is configured to operate in a first mode of operation in which the at least one power device provides an input current to the at least one PV power source (in Fig. 3, current IPS flows through 86 to diode 82)
wherein the at least one power device is further configured to receive power from at least one external power source 34 different from the at least one PV power source.
Per claim 12, Kaiser teaches the limitations of claim 11. In an embodiment, the apparatus further comprises one or more sensors 174 configured to determine one or more parameters related to the at least one PV power source (Fig. 10, ¶0048).
Per claim 13, Kaiser teaches the limitations of claim 12. The apparatus further comprises one or more controllers 172 configured to control the at least one power device in response to the one or more parameters (Ibid.).
Per claim 14, Kaiser teaches the limitations of claim 13. The one or more parameters is related to a temperature (¶0045, 0048). The one or more controllers are capable of determining the temperature from a list of temperatures, determining a relationship between the temperature and a desired temperature, and controlling the at least one power device to provide the input current in response to this comparison. The limitation that the controller is configured to determine that the temperature is greater than a threshold and control, based on a determination that the temperature is greater than the threshold, the at least one power device to provide the input current, is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. A skilled artisan would understand that Kaiser’s controller is capable of performing according to this intended use based on the cited passages.

Claim(s) 1, 2, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0001201 to Adler.
Regarding claims 1, 2, 5, and 7-9, Adler teaches an apparatus comprising
at least one power source 16 (Fig. 6, ¶0104)
at least one power device 32 (¶0106) electrically connected to the at least one power source 16 (device 34 is electrically connected to elements 27, 42, which are also electrically connected to source 16, ¶0107)
wherein the at least one power device 32 includes at least one heating element 34 
wherein the at least one heating element 34 is thermally coupled to a surface of the at least one power source 16 (¶0103).
Per claim 2, Adler teaches the limitations of claim 1. The at least one power source 16 is a photovoltaic (PV) generator (Ibid.).
Per claim 5, Adler teaches the limitations of claim 1. The at least one heating element 34 is thermally coupled to an upper portion of the surface (Ibid.).
Per claim 7, Adler teaches the limitations of claim 1. The at least one power device 32 is configured to receive power from at least one external power source 50 (¶0109).
Per claim 8, Adler teaches the limitations of claim 7. The at least one external power source 50 comprises an electrical grid (Ibid.).
Per claim 9, Adler teaches the limitations of claim 7. The at least one power device 34 is a first power device. The at least one power source 16. The at least one external power source 50 is a second power source electrically connected to a second power device 36 (element 36 determines a flow of power), and the first power device 34 is connected via the second power device 36 to the second power source 50 (Ibid.).

Claim(s) 11-13, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0254780 to Ito.
	Regarding claims 11-13, 15, and 17-19, Ito teaches an apparatus comprising
at least one photovoltaic (PV) power source 60a (¶0026)
at least one power device 1 electrically connected to the at least one PV power source 60a (¶0027)
wherein the at least one power device 1 is configured to operate in a first mode of operation (“snow melting mode”) in which the at least one power device provides an input current to the at least one PV power source 
wherein the at least one power device 1 is further configured to receive power from at least one external power source 3 that is different from the at least one PV power source.
Per claim 12, Ito teaches the limitations of claim 11. The apparatus further comprises one or more sensors 10uv, 10vw configured to determine one or more parameters related to the at least one PV power source (¶0030-0032).
Per claim 13, Ito teaches the limitations of claim 13. The apparatus further comprises one or more controllers 100 configured to control the at least one power device in response to the one or more parameters. 
Per claim 15, Ito teaches the limitations of claim 11. The at least one power device 100 comprises a power converter 2A (¶0030-0032).
Per claim 17, Ito teaches the limitations of claim 11. The at least one power device 1 is a bi-directional power device configured to operate in a second mode of operation (power generating mode) in which the at least one power device receives current from the at least one PV power source 60a (Ibid.).
Per claim 18, Ito teaches the limitations of claim 11. The at lease one power device 1 is configured to be operated in the first mode of operation in response to a current that flows in a direction opposite to a current generated by the at least one PV power source 60a (current is drawn from the external power source in the first mode, ¶0027).
Per claim 19, Ito teaches the limitations of claim 11. The at least one PV power source 60a is configured to operate as a heating element a temperature of the PV power source in response to the at least one power device 1 operating in the first mode of operation, wherein the temperature is sufficient to melt snow (Ibid.). The limitation that the PV power source raises a temperature of a surface of the PV power source is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. A skilled artisan would understand that Ito’s PV power source is capable of raising the temperature of a surface of the PV power source, as it is clear that the temperature of the solar panel is raised, and snow is necessarily present on a surface of the solar panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above.
 Regarding claim 6, Kimura teaches the limitations of claim 1. Kimura teaches that the at least one heating element 22, a diode, responds to a positive voltage at one end and a negative voltage at another (also see middle p. 5, which describes positive and negative outputs from the power source) and receives direct current during use (middle p. 4). The polarity of the heating element and current direction of the heating element as compared to the at least one power source are not particularly described. A skilled artisan would understand that there are four potential configurations: a polarity that is opposite, or the same as, that as if the voltage was produced by the at least one power source and a current that flows in an opposite, or similar direction as if the current was produced by the at least one power source. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to try the claimed relative configuration of current and voltage.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler as applied to claim 1 above.
 Regarding claim 6, Adler teaches the limitations of claim 1. Adler teaches that the at least one heating element 34 responds to a positive voltage at one end and a negative voltage at another, and an alternating or direct current can be used (¶0111). The polarity of the heating element and current direction of the heating element as compared to the at least one power source are not particularly described. A skilled artisan would understand that there are four potential configurations: a polarity that is opposite, or the same as, that as if the voltage was produced by the at least one power source and a current that flows in an opposite, or similar direction as if the current was produced by the at least one power source. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to try the claimed relative configuration of current and voltage.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726